Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19        PageID.24   Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                             Case No. 19-cr-20472
               Plaintiff,
                                             Honorable Avern Cohn
vs.

Christian Newby,

             Defendant.
__________________________________________________________________

                    FIRST NOTICE REGARDING
                  ADMINISTRATIVE FORFEITURE
__________________________________________________________________

      On or about July 15, 2019, the United States filed a felony Information

charging Defendant Christian Newby (“Defendant”) with Count One, Wire Fraud

in violation of 18 U.S.C. § 1343; Count Two, Aggravated Identity Theft in

violation of 18 U.S.C. § 1028A(a)(1); and Count Three, Unlawful User of

Controlled Substances in Possession of Firearms and Ammunition in violation of

18 U.S.C. § 922(g)(3) (ECF No. 1).

      The Information included a forfeiture allegation setting forth that upon

conviction, Defendant shall forfeit to the United States, under 18 U.S.C. § 924(d),

18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461(c), any property, real or personal,

which constitutes or is derived from proceeds traceable to the Defendant’s fraud

scheme, and any firearms, unregistered firearms, ammunition, and destructive
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19         PageID.25   Page 2 of 10



devises involved in the commission of Defendant’s offense, including any

firearms, ammunition, or destructive devices seized from 236 E. Lewis Avenue,

Milan, Michigan, 8651 Exeter Road, Carleton, Michigan, and 3901 Groveport

Road, Unit C202, Obetz, Ohio in or about February 2019.

      In or about April 2019, the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”) initiated administrative forfeiture proceedings against the

following property seized in connection with this action:

    1.    KAHR Arms-Auto Ordnance E9 Pistol CAL:9 SN:BC0202 (19-ATF-

          015059);

    2.    Keltec, CNC Industries, Inc. RDB Rifle CAL:556 SN:Z1Z52 (19-ATF-

          015066);

    3.    I O Inc. (Inter Ordnance) Sporter Rifle CAL:762 SN:F043699 (19-ATF-

          015067);

    4.    8 Rounds Assorted Ammunition CAL:9 (19-ATF-015068);

    5.    7 Rounds Winchester-Western Ammunition CAL:9 (19-ATF-015070);

    6.    58 Rounds Assorted Ammunition CAL:380 (19-ATF-015071);

    7.    76 Rounds Winchester-Western Ammunition CAL:9 (19-ATF-015073);

    8.    180 Rounds Assorted Ammunition CAL:556 (19-ATF-015074);

    9.    61 Rounds Assorted Ammunition CAL:556 (19-ATF-015075);
                                         2
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.26   Page 3 of 10



   10. 243 Rounds Assorted Ammunition CAL:762 (19-ATF-015079);

   11. 50 Rounds Assorted Ammunition CAL:9 (19-ATF-015080);

   12. 190 Rounds Assorted Ammunition CAL:556 (19-ATF-015082);

   13. 70 Rounds Assorted Ammunition CAL:762 (19-ATF-015084);

   14. 50 Rounds Assorted Ammunition CAL:25 (19-ATF-015086);

   15. .95 Pounds, Bulk, Dark Colored Suspected Explosive Powder Removed

         from Device 1 (19-ATF-015091);

   16. .338 Pounds, Bulk, Dark Colored Suspected Explosive Powder

         Removed from Device 2 (19-ATF-015097);

   17. .463 Pounds, Bulk, Dark Colored, Suspected Explosive Powder

         Removed from Device 3 (19-ATF-015098);

   18. .238 Pounds, Bulk, Dark Colored, Suspected Explosive Powder

         Removed from Device 4 (19-ATF-015100);

   19. .25 Pounds, Bulk, Dark Colored, Suspected Explosive Powder Removed

         from Device 5 (19-ATF-015101);

   20. .325 Pounds, Bulk, Dark Colored, Suspected Explosive Powder

         Removed from Device 6 (19-ATF-015104);



                                     3
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.27   Page 4 of 10



   21. .275 Pounds, Bulk, Dark Colored, Suspected Explosive Powder

         Removed from Device 7 (19-ATF-015105);

   22. One (1) 12GA Shotgun Shell W/Load Removed and Replaced

         W/Suspected Explosive Mixture since Removed (Container for Device

         8) (19-ATF-015113);

   23. .25 Pounds, Bulk, Dark Colored, suspected Explosive Powder Removed

         from Device 8 (19-ATF-015118);

   24. .013 Pounds Propellant Removed from Device 9 (19-ATF-015119);

   25. One (1) 12GA Shotgun Shell W/Load Removed and Replaced

         W/Suspected Explosive Mixture since Removed (Container for Device

         10) (19-ATF-015120);

   26. .013 Pounds, Bulk, Dark Colored, Suspected explosive Powder

         Removed from Device 10 (19-ATF-015122);

   27. One (1) Hobby Fuze and Rubber Balloon Type Container Initially Filled

         W/Suspected Explosive Mixture since Removed (Container for Device

         11) (19-ATF-015123);

   28. .013 Pounds, Bulk, Dark Colored, Suspected Explosive Powder

         Removed from Device 11 (19-ATF-015124);

   29. 1 Container Labeled "Sulfur Powder" (19-ATF-015125);
                                     4
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.28   Page 5 of 10



   30. One (1) Small Ball Jar Labeled "2X Scrubby BP" and Containing a Fine

         Dark Powder (19-ATF-015126);

   31. One (1) Small Ball Jar Containing a Whitish Powder (19-ATF-015127);

   32. One (1) Large Ball Jar Containing a Dark Powder (19-ATF-015128);

   33. One (1) Small Octagonal Jar Labeled "2X Charcoal, 80% Scrubby, 20%

         Grape" On Lid and Containing a Dark Powder (19-ATF-015129);

   34. One (1) Small Ball Jar Containing a Dark Powder (19-ATF-015130);

   35. One (1) Tumble Container Containing a Fine Dark Powder (19-ATF-

         015131);

   36. One (1) Ziplock Bag Labeled "Fine Sift Grape" and Containing a Fine

         Dark Powder (19-ATF-015132);

   37. One (1) Small Ball Jar Containing a Crunchy Whitish Powder (19-ATF-

         015134);

   38. One (1) Small Jar Containing a Whitish/Greyish Powder (19-ATF-

         015135);

   39. One (1) Small Ball Jar Containing a Dark Powder (19-ATF-015136);

   40. One (1) Small Octagonal Jar Containing a Dark Powder (19-ATF-

         015137);

                                     5
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.29   Page 6 of 10



   41. One (1) Large Ball Jar Labeled "Scrubby BP" and Containing a Dark

         Powder (19-ATF-015138);

   42. One (1) Small Octagonal Jar Containing a Chunky Whitish Powder (19-

         ATF-015139);

   43. One (1) Bag Containing a Whitish Powder Recovered from a Bowl on

         the Table in the Garage (19-ATF-015140);

   44. One (1) Bag Containing a Dark Colored Powder (19-ATF-015141);

   45. One (1) Bag Containing a White Cardboard Tube (Plugged on One End)

         and Containing a Small Amount of Dark Colored Powder (19-ATF-

         015143);

   46. One (1) Bag Containing a Dark Colored Powder and Labeled "Hard

         Wood Blocks" (19-ATF-015146);

   47. One (1) Bag Containing a Dark Colored Powder and Label Indicating

         the Presence of "Activated Coconut Charcoal" (19-ATF-015148);

   48. One (1) Bag Containing a Dark Colored Powder and Labeled "Extra

         Cooked Sitka Milled" (19-ATF-015151);

   49. One (1) Lipton Can Containing a Dark Colored Powder and Labeled

         Indicating the Presence of Coconut Shell Charcoal (19-ATF-015153);


                                      6
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.30   Page 7 of 10



   50. 24 Rounds Assorted Ammunition CAL:762 (19-ATF-015155);

   51. One (1) Bag of Fith OPS Black Iron Oxide (Binary Component of

         Thermite Mixture) (19-ATF-015364);

   52. One (1) Bag of Fith OPS Aluminum Powder (Binary Component of

         Thermite Mixture) (19-ATF-015371);

   53. One (1) Small Ball Jar Containing a Dark Greyish Powder (19-ATF-

         015376);

   54. One (1) Container from Device 12 (19-ATF-015377);

   55. 56.70 Grams, Bulk Dark Colored Suspected Explosive Powder

         Removed from Device 12 (19-ATF-015378);

   56. One (1) Container from Device 13 (19-ATF-015381);

   57. 164.43 Grams, Bulk Dark Colored Suspected Explosive Powder

         Removed from Device 13 (19-ATF-015382);

   58. One (1) Container from Device 14 (19-ATF-015383);

   59. 56.70 Grams, Bulk Dark Colored Suspected Explosive Powder

         Removed from Device 14 (19-ATF-015385);

   60. One (1) Container from Device 15 (19-ATF-015386);



                                     7
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19   PageID.31   Page 8 of 10



   61. 56.70 Grams, Bulk Dark Colored Suspected Explosive Powder

         Removed from Device 15 (19-ATF-015387);

   62. One (1) 12GA Shotgun Shell W/Load Removed and Replaced

         W/Suspected Explosive Mixture since Removed (Container for Device

         16) (19-ATF-015388);

   63. 17.01 Grams, Bulk Light Colored Suspected Explosive Powder

         Removed from Device 16 (19-ATF-015389);

   64. One (1) 12GA Shotgun Shell W/Load Removed and Replaced

         W/Suspected Explosive Mixture since Removed (Container for Device

         17) (19-ATF-015390);

   65. 17.01 Grams, Bulk Mixed Colored Suspected Explosive Powder

         Removed from Device 17 (19-ATF-015391);

   66. One (1) 12GA Shotgun Shell W/Load Removed and Replaced by Nails

         (Container for Device 18) (19-ATF-015392);

   67. .013 Pounds Propellant Removed from Device 9 (19-ATF-015393);

   68. One (1) Container for Device 19 (19-ATF-015394);

   69. 68.0 Grams, Bulk Dark Colored Suspected Explosive Powder Removed

         from Device 19 (19-ATF-015395);


                                     8
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19         PageID.32    Page 9 of 10



(collectively, the “Subject Property”). ATF approved administrative forfeiture of

the Subject Property on or about July 11, 2019.

      The United States provides notice to the Court and to Defendant that the

United States will not seek a judicial forfeiture order for the Subject Property

because it has already been forfeited administratively by ATF; therefore, judicial

forfeiture of the Subject Property is not necessary.

                                       Respectfully submitted,

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       Adriana Dydell
                                       ADRIANA DYDELL
                                       Assistant United States Attorney
                                       211 W. Fort St., Suite 2001
                                       Detroit, MI 48226
                                       (313) 226-9125
                                       adriana.dydell@usdoj.gov
                                       CA 239516
Dated: July 29, 2019




                                          9
Case 2:19-cr-20472-AC-APP ECF No. 11 filed 07/29/19       PageID.33    Page 10 of 10




                         CERTIFICATION OF SERVICE

      I hereby certify that on July 29, 2019, the foregoing was electronically filed

with the Clerk of the Court using the ECF system, which will electronically serve

all ECF participants.

                                       Adriana Dydell
                                       ADRIANA DYDELL
                                       Assistant United States Attorney
                                       211 W. Fort St., Suite 2001
                                       Detroit, MI 48226
                                       (313) 226-9125
                                       adriana.dydell@usdoj.gov
                                       CA 239516




                                         10
